DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0154105 A1) and in view Ueno (6,604,371 B2) and further in view of Hinde (US 9,657,977 B2) and Jeong (US 2015/0219372 A1) and Yoon (US 9,726,408 B2).
In regards to claims 12, 18, and 19, Xu teaches a refrigeration cycle apparatus (see fig. 4, abstract; and paragraph 38) comprising: a refrigerant circuit (refrigerant circuit with pipes 14, 15, see fig. 4) formed by connecting a compressor group (compressors CP1, CP2, CP3, see figs. 1-4) in which a plurality of compressors including a first compressor (one of compressors CP1, CP2, CP3) and the second compressor (other than first compressor CP1, CP2 or CP3) are connected in parallel (see figs. 1-4), a four-way valve (valve 16), a condenser (12), an expansion valve (11), an accumulator (LS 10) via a refrigerant pipe (at least refrigerant pipes 14, 15, to pipes 1, 2, see fig. 4), the refrigerant pipe including a refrigerant pipe segment (at least pipe 1, see fig. 4) that extends from a discharge side of the compressor group to the four-way valve (pipe 1 from compressors to valve 16, see fig. 4); and an oil storage (OS 9) connected to the discharge side of the compressor group via a first pipe (see below annotated fig. 4), connected to the accumulator (10) via a second pipe (see below annotated fig. 4), and connected to a suction side of the compressor group via a third pipe (at least third pipe and pipe 2, see fig. 4), wherein: the oil storage is connected to the discharge side of the compressor group by a fist pipe that is a discharge gas bypass pipe (first pipe on the discharge side, see below annotated fig. 4), the first pipe branching from the refrigerant pipe segment, and extending to the oil storage (first pipe from pipe 1 to oil storage OS 9, see fig. 4), the second pipe supplies oil from the accumulator to the oil storage (second pipe through the compressors, pipes 2 and 1, supplies oil from accumulator LS 10 to the oil storage OS 9, see fig. 4), the second pipe is connected to the accumulator (see below annotated fig. 4), and a third pipe is connected to a lower end of the oil storage (third pipe connected to oil storage OS 9 on a lower end of the side and lower than the top of the oil storage OS 9), the refrigerant pipe in the refrigerant circuit includes a part (at least portions of pipes 2, 6, 7, and second pipe, see fig. 4; and below annotated fig. 4) that connects the accumulator and the compressor group (LS 10 fluidly connected to the compressors CP1, CP2, CP3, see below annotated fig. 4) and a fourth pipe (at least pipes 6, 7) that connects the first compressor (CP3) and the second compressor (CP1, CP2, via pipe 6, 7, see fig. 4), wherein the oil in the accumulator (LS 10) is fed to the second compressor (CP2) via the refrigerant pipe (via pipe 2, see figs. 1-4), and the oil in the first compressor is fed to the second compressor via the fourth pipe (via pipe 7, see fig. 4 and paragraphs 28, 29 and 32).

    PNG
    media_image1.png
    750
    623
    media_image1.png
    Greyscale

However, Xu does not explicitly teach a first on-off valve, a second on-off valve, a third on-off valve, and that the second pipe supplies oil from the accumulator to the oil storage and is connected between a part of the discharge gas bypass/first pipe and the accumulator, where the part of discharge gas bypass/first pipe connects first on-off valve to the oil storage; and the second pipe connects to an upper end of the oil storage.
Ueno teaches a refrigeration cycle apparatus (see fig. 2) comprising: a refrigerant circuit (refrigerant circuit including pipes 20, 22, see figs. 1-3) formed by connecting a compressor group (compressors 10, see fig. 1) in which a plurality of compressors including a first compressor (compressor with motor M0 or M1 and switch 74 or 84) and the second compressor (compressor with motor M1 or M2 and switch 75 or 85) are connected in parallel (see figs. 1 and 4), a four-way valve (valve 15), a condenser (16), an expansion valve (17, 21), an evaporator (3), and an accumulator (24) via a refrigerant pipe (at least refrigerant pipe entering 24 and containing sensor 29, see fig. 1), the refrigerant pipe including a refrigerant pipe segment that extends from a discharge side of the compressor group to the four-way valve (pipe 13, see fig. 1); an oil storage (40) connected to the discharge side of the compressor group via a first on-off valve (via valve Vc and pipe 52, see fig. 2), connected to the accumulator (24) via a second valve (via valves 42, 44 and pipes 25, 41 and 43, see fig. 2), and connected to a suction side of the compressor group via a third on-off valve (via valves Va, Vb, see fig. 2), wherein the oil storage is connected to the discharge side of the compressor group by a discharge gas bypass/first pipe (via pipe 52, see fig. 2) that is provided with the first on-off valve (Vc on pipe 52, see fig. 2) and that branches from the refrigerant pipe segment and extends to the oil storage (pipe 52 branching form pipe 13 and entering 40 via valve Vc, see fig. 2). Also Ueno teaches a pipe (pipe 25) for connecting the accumulator (24) to the first compressor (10, see fig. 2), wherein the oil in the accumulator (24) is fed to the first compressor via the fourth pipe (via pipe 25, see fig. 2 and col. 4, lines 8-16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first on-off valve, and a third on-off valve between the compressor and the oil storage on the discharge side and the oil storage and the compressor on the suction side respectively as taught by Ueno on the discharge gas bypass/first pipe between the compressor and the oil storage on the discharge side and on the pipe connecting the oil storage and the compressor on the suction side respectively in the apparatus of Xu in order to control the flow of oil on the suction and discharge sides of the compressor via the oil storage while maintaining certain amount of pressure by operation of the first on-off valve (valve Vc, see col. 5, lines 18-33).
Xu also does not explicitly teach a second on-off valve on the second pipe that supplies oil from the accumulator to the oil storage and is connected between a part of the discharge gas bypass/first pipe and the accumulator, where the part of discharge gas bypass/first pipe connects first on-off valve to the oil storage; and the second pipe connects to an upper end of the oil storage.
However, Hinde teaches a refrigeration cycle apparatus (see figs. 1, 2, 5, and 6) comprising : a refrigerant circuit (refrigerant circuit including pipes 30, 31, 320, 590, see figs. 5-6) with at least one compressor (24), an accumulator (31) via a refrigerant pipe (refrigerant pipes entering and exiting 31, see figs. 5-6); an oil storage (510) connected to the compressor (see figs. 5-6) via a first on-off valve (via valve 570, see fig. 6), connected to the accumulator (31) via a second on-off valve (via valves 580, see fig. 6), and the second on-off valve is provided in a second pipe (at least pipe 582, see fig. 6) that supplies oil from the accumulator (31) to the oil storage (via valve 580 from 31 to 510, see fig. 6 and col. 11, line 60 – col. 12, line 7), and the second pipe is connected between the accumulator (31) and a part of the first pipe (at least 542) that connects the first on-off valve (570) to the oil storage (pipe 582 with valve 580 connected between the accumulator 31 and the first pipe 542 that connects first on-off valve 570 to oil storage 510, see fig. 6); and the second pipe (582) directly connects the accumulator (31) and an upper end of the oil storage (582 directly connects to the accumulator 31 and connects to an upper end of oil storage 510 via pipe 542, see figs. 5-6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second pipe with a second on-off valve as taught by Hinde between the accumulator and the part of the discharge gas bypass/first pipe that connects first on-off valve to the oil storage and where the second pipe, which is directly connected to the accumulator, would connect to an upper end of the oil storage by connecting with the first pipe in the apparatus of Xu as modified in order to direct the oil form the separator 31 in a controlled and desired manner to the oil reservoir 510 to extract the oil from the system and return sufficient amount of oil to the compressor while preventing oil starvation at the compressor (see col. 11, lines 1-4, Hinde).
Xu also does not explicitly teach that the fourth pipe connects a lower end of the accumulator and a lower end of the compressor group and the fourth pipe supplies oil from the accumulator to the second compressor.
However, Jeong teaches a pipe (at least 180) that connects a lower end of the accumulator (lower end of accumulator 145) and a lower end (lower ends of pipes 148, 149) of the compressor group (lower ends of 148, 149, of the compressors 110, 112, connected to accumulator 145 via 180 and 105, see fig. 2) and the fourth pipe supplies oil from the accumulator (145) to the second compressor (to compressor 110 via suction pipe 148, see fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a fourth pipe that connects a lower end of the accumulator and a lower end of the compressor group as taught by Jeong between the accumulator and the group of compressors in the system of Xu as modified in order to independently guide and regulate oil accumulated at the bottom of the accumulator to the common suction pipe of the compressors (see paragraph 70, Jeong). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fourth pipe to supply oil from the accumulator to the second compressor in the system of Xu as modified based on the teachings of Jeong in order to quickly and effectively replenish the supply of oil at the second compressor to prevent compressors farther from the accumulator from starving for oil due to the first compressors receiving predominant share of oil supply.
Xu also does not explicitly teach that when oil in the compressor group has concentration lower than a first value, the first valve is opened to allow oil to pass through pipe to the oil tank to be transferred to the compressor; and that the third valve is opened to allow oil stored in the oil storage to be fed to the compressor group.
However, Ueno teaches that when the oil in the compressor group has concentration lower than a first value (when oil level in the compressor case 10c is not more than the appropriate value, see col. 4, line 62-67), the first valve (Vc) is opened to allow oil to pass through pipe (52) to the oil tank (40) to be transferred to the compressor (see col. 5, lines 18-24 and lines 33-36). Also Yoon teaches that when the concentration of oil in the first compressor is lower than a first value (this is a contingent limitation see MPEP 2111.04; Also oil level as detected by the oil sensor 154, see fig. 2 and col. 3, lines 46-54), the oil stored in the oil storage is supplied to the first compressor by opening the third valve (by increasing the valve opening at step S5, based on oil detection at step S2, see fig. 6 and col. 4, lines 37-40); and when the oil in the compressor group has concentration equal to or greater than the first value (when oil level in the compressor case 10c is the appropriate value, see step 115, fig. 6 and col. 8, lines 51-55), the first valve (Vc), the second valve (42, 44) and the third valve (Va) are kept closed (valves Va and Vc closed in the termination operation after step 115 of fig. 4; see col. 9, lines 6-8; Also valve 44 prevents oil from flowing into the tank from the case 10c when an appropriate oil level has reached at compressor 10c, see col. 5, lines 3-5). Also the concentration of oil varying, decreasing or increasing in comparison to the first value and the control of opening and/or closing operations of the first, second and/or third valves with respect to the varying concentrations is a matter of the function and/or intended use of the refrigeration cycle apparatus (see MPEP 2111). The combination of Xu and Ueno are fully capable of opening or closing each of the first, second and/or third valves when the concentration of oil drops goes below or above the first value.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement and operation of the third valve in the system of Xu as modified by supplying the oil from the oil storage to the group of compressors in the system of Xu as modified when the concentration of oil in the compressor is lower than a first value as taught by Ueno and Yoon in order to allow direct transfer of oil with the refrigerant from the oil tank to the compressors to prevent oil depletion. It would also have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement and operation of the first, second and third valves in the system of Xu as modified by stopping the supply of oil by closing the three values when the concentration of oil in the compressor is above the first value as taught by Ueno and Yoon in order to prevent oil from accumulating in pipes and other locations where the operation of the compressor is affected due to lack of supply of oil to the compressor.
In regards to claim 13, Xu teaches the bottom surface of the space for storing oil in the oil storage (bottom of OS 9) is located at a position higher than the bottom surface of a space for storing oil in the compressor group (bottom of the compressors CP, see fig. 4).
However, Xu does not explicitly teach that the bottom surface of a space for storing oil in the accumulator is located at a position higher than the bottom surface of a space for storing oil in the oil storage.
Ueno teaches that the bottom surface of a space for storing oil in the accumulator (24) is located at a position higher than the bottom surface of a space for storing oil in the oil storage (40, see fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of accumulator, oil tank and compressors in the system of Xu as modified by providing the bottom surface of a space for storing oil in the accumulator is located at a position higher than the bottom surface of a space for storing oil in the oil storage as taught by Ueno in order to allow the oil to be sucked through the oil return to the compressor.
In regards to claim 14, Xu teaches that the refrigeration cycle apparatus (see fig. 4, abstract; and paragraph 38) further comprises a third pipe (see above annotated fig. 4) for connecting the oil storage to the compressor group (via third pipe and suction pipe 2, see above annotated fig. 4), the first pipe is connected to an upper end of the oil storage (connection of first pipe at OS 9, see above annotated fig. 4), and the third pipe is connected to a lower end of the oil storage (connection of third pipe at OS 9, see above annotated fig. 4).
However, Xu does not explicitly teach that the third on-off valve is on the third pipe and the second pipe is connected at an upper end of the oil storage.
Ueno teaches that the third on-off valve (via valves Va, Vb, see fig. 2) in provided on the third pipe (valves Va, Vb on pipes 45, see fig. 2), wherein the third pipe is connected to a lower end of the oil storage (connection of pipe 45 at oil storage 40, see fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the third on-off valve of the third pipe as taught by Ueno on the third pipe between the oil storage and the compressor in the apparatus of Xu as modified in order to accurately control and manage the level of oil within the compressor.
Xu also does not explicitly teach that the second pipe is connected at an upper end of the oil storage.
However, Hinde teaches that the second pipe is connected at an upper end of the oil storage (pipe 542 connected to upper end of oil storage 510, see fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection of the second pipe at the upper end of the oil storage in the apparatus of Xu as modified based on the same teaching of Hinde in order to allow unrestricted transmission of the oil accumulated at the bottom of the accumulator to the oil storage and to supply all of the extracted oil from the system to the oil storage for the compressor to keep sufficient supply of oil ready for use at the compressor.
In regards to claim 15, Xu teaches that the third pipe includes a main pipe (pipe 2, see fig. 4) which is connected to the oil storage (see fig. 4), a first branch pipe which is branched from the main pipe and connected to the first compressor (see below annotated fig. 4), and a second branch pipe which is branched from the main pipe and connected to a second compressor (see below annotated fig. 4).

    PNG
    media_image2.png
    406
    349
    media_image2.png
    Greyscale

In regards to claim 20, Xu as modified teaches the limitations of claim 20 and further discloses that the oil storage (OS 9) connects the third pipe on one side (see below annotated fig. 4); however, Xu does not explicitly teach that the second and third pipe are connected by oil storage and third valve and the second pipe connects on the other side of the oil storage.

    PNG
    media_image2.png
    406
    349
    media_image2.png
    Greyscale

However, Ueno teaches a second pipe (52), oil storage (40), third on-off valve (Va, Vb) and third pipe (45, 25) and that the second and third pipe are connected by oil storage and third valve and the second pipe connects on the top side of the oil storage (fig. 2). Also Hinde teaches that the second pipe is connected at an upper end of the oil storage (pipe 542 connected to upper end of oil storage 510, see fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection of the second pipe at the upper end of the oil storage in the apparatus of Xu as modified based on the same teaching of Ueno and Hinde in order to allow unrestricted transmission of the oil accumulated at the bottom of the accumulator to the oil storage and to supply all of the extracted oil from the system to the oil storage for the compressor to keep sufficient supply of oil ready for use at the compressor. Therefore, the oil storage would be in an intervening position between the second and the third pipes where the second and the third pipes do not directly connect.
In regards to claim 21, Xu teaches that only a single pipe connects the discharge side of the compressor group to the oil storage and the single pipe is the first pipe (single first pipe connects OS 9 to the group of compressors, see below annotated fig. 4).
    PNG
    media_image3.png
    406
    349
    media_image3.png
    Greyscale


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0154105 A1) in view Ueno and further in view of Hinde and Jeong and Yoon as applied to claim 14 above and further in view of Igarashi (US 4,586,351 A).
In regards to claim 16, Xu teaches that the third pipe includes a main pipe (pipe 2, see fig. 4) which is connected to the oil storage (see fig. 4), a first branch pipe which is branched from the main pipe and connected to the first compressor (see below annotated fig. 4), and a second branch pipe which is branched from the main pipe and connected to a second compressor (see below annotated fig. 4).

    PNG
    media_image2.png
    406
    349
    media_image2.png
    Greyscale

However, Xu does not explicitly teach two valves on two branches connected to the compressors.
Igarashi teaches two on-off valves (12, 13) on two branches of pipes from a main branch (see below annotated fig. 2), where the two branches are connected to two parallel compressors and supply oil to the compressors (see below annotated fig. 2 and col. 4, lines 10-14). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of third pipe and the third valve in the system of Xu as modified by providing at least two on-off third valves on the first and second branch pipes connected to the compressors in the apparatus of Xu as modified based on the teaching of providing two valves on two branches of pipes connected to the parallel compressors as taught by Igarashi in order to prevent liquid remaining in the piping from accumulating in the suction openings of each compressor independent of each other (see col. 3, lines 44-60, Igarashi).

    PNG
    media_image4.png
    371
    497
    media_image4.png
    Greyscale


Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0154105 A1) in view Ueno and further in view of Hinde and Jeong and Yoon as applied to claim 12 above and further in view of Ishikawa (JP 4845945 B2) and Igarashi (US 4,586,351 A) and Moriwak (US 2005/0279111 A1).
In regards to claim 17, Xu as modified teaches the limitations of claim 9 except that when the oil is sufficient then first valve is closed and the second valve is opened and rebalancing of oil within second compressor with respect to the first compressors, by closing all the valves.
However, Ishikawa teaches that when a first oil level of the oil in the first compressor (3a) which is a part of the total oil circulating in the refrigerant circuit together with refrigerant is higher than a second oil level of the oil in the second compressor (3b) which is a part of the total oil circulating in the refrigerant circuit together with refrigerant (uneven distribution of oil in the outdoor unit between compressors 3a and 3b, see paragraph 17), oil in the accumulator (6a) and the oil in the first compressor (3a) to be fed to the second compressor (3b) until the first oil level is the same as the second oil level (until the oil is evenly distributed among the compressors of the outdoor unit, see paragraph 17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement oil flow between the compressors in the system of Xu as modified by providing even distribution of oil among compressors as taught by Ishikawa in order to protect the compressors from being oil-starved (paragraph 16, Xu).
Xu also does not explicitly teach closing first, second and third on-off valves during oil equalizing operation.
However, Igarashi teaches closing one of the first valve (closing valves 10 or 11) when the compressor is stopped (see col. 3, lines 44-49) and closing the second valve (valve 9) during operation of a single compressor which receives return fluid from the accumulator (6, see fig. 2 and col. 5, lines 30-44). Moriwaki teaches closing third valve (18a 18b) is closed during equalizing operation (during S1, 16a is open and 18a, 18b are closed, see figs. 4 and 5 and paragraph 72).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of first and second valves in the system of Xu as modified by placing the first and second valves between the discharge side of the compressor and the oil tank and between the oil tank and the accumulator respectively as taught by Igarashi such that closure of the first and second valves would prevent direct transfer of liquid from the compressor to the oil tank and to the accumulator respectively in the modified system of Xu in order to protect the valves and compressors from being damaged (see abstract; col. 1, line 66 – col. 2, line 2, Igarashi) and in order to provide reliable lubricating to the compressor without shortage of oil (see col. 2, lines 6-11, and lines 29-32, Igarashi). It would have also been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the arrangement of third valve in the system of Xu as modified by placing the third valve between the suction side of the compressor and the oil tank as taught by Moriwaki such that closure of the third valve would prevent direct transfer of liquid from the oil tank to the compressor while allowing the compressors to perform oil equalizing via another valve (16a) during equalizing operation (S1, see figs. 4-5) by supplying oil from one compressor (3a) to another compressor (2a, see fig. 5) in the modified system of Xu in order to reduce oil equalization time and prevent shortage of oil in one compressor in comparison to another compressor of the parallel compressor arrangement to make the system efficient and reliable (see paragraphs 14-15, Moriwaki).

Claims 22, 23, and 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0154105 A1) and in view Ueno (6,604,371 B2) and further in view of Hinde (US 9,657,977 B2) and Jeong (US 2015/0219372 A1) and Ishikawa (JP 4845945 B2) and Igarashi (US 4,586,351 A) and Moriwak (US 2005/0279111 A1).
In regards to claims 22, 23, 29, and 30, Xu teaches a refrigeration cycle apparatus (see fig. 4, abstract; and paragraph 38) comprising: a refrigerant circuit (refrigerant circuit with pipes 14, 15, see fig. 4) formed by connecting a compressor group (compressors CP1, CP2, CP3, see figs. 1-4) in which a plurality of compressors including a first compressor (one of compressors CP1, CP2, CP3) and the second compressor (other than first compressor CP1, CP2 or CP3) are connected in parallel (see figs. 1-4), a four-way valve (valve 16), a condenser (12), an expansion valve (11), an accumulator (LS 10) via a refrigerant pipe (at least refrigerant pipes 14, 15, to pipes 1, 2, see fig. 4), the refrigerant pipe including a refrigerant pipe segment (at least pipe 1, see fig. 4) that extends from a discharge side of the compressor group to the four-way valve (pipe 1 from compressors to valve 16, see fig. 4); and an oil storage (OS 9) connected to the discharge side of the compressor group via a first pipe (see below annotated fig. 4), connected to the accumulator (10) via a second pipe (see below annotated fig. 4), and connected to a suction side of the compressor group via a third pipe (at least third pipe and pipe 2, see fig. 4), wherein: the oil storage is connected to the discharge side of the compressor group by a fist pipe that is a discharge gas bypass pipe (first pipe on the discharge side, see below annotated fig. 4), the first pipe branching from the refrigerant pipe segment, and extending to the oil storage (first pipe from pipe 1 to oil storage OS 9, see fig. 4), the second pipe supplies oil from the accumulator to the oil storage (second pipe through the compressors, pipes 2 and 1, supplies oil from accumulator LS 10 to the oil storage OS 9, see fig. 4), the second pipe is connected to the accumulator (see below annotated fig. 4), and a third pipe is connected to a lower end of the oil storage (third pipe connected to oil storage OS 9 on a lower end of the side and lower than the top of the oil storage OS 9), the refrigerant pipe in the refrigerant circuit includes a part (at least portions of pipes 2, 6, 7, and second pipe, see fig. 4; and below annotated fig. 4) that connects the accumulator and the compressor group (LS 10 fluidly connected to the compressors CP1, CP2, CP3, see below annotated fig. 4) and a fourth pipe (at least pipes 6, 7) that connects the first compressor (CP3) and the second compressor (CP1, CP2, via pipe 6, 7, see fig. 4), wherein the oil in the accumulator (LS 10) is fed to the second compressor (CP2) via the refrigerant pipe (via pipe 2, see figs. 1-4), and the oil in the first compressor is fed to the second compressor via the fourth pipe (via pipe 7, see fig. 4 and paragraphs 28, 29 and 32); the oil stored in the oil storage (OS 9) is supplied to the first compressor (via pipe 2 to all of the compressors CP, see fig. 4 and paragraph 39, which reduces the oil level in the oil storage below the full level), and when the oil in the first compressor has a concentration lower than the first value (when the oil level in the starved compressor is below the lowest safety oil level, see paragraph 37), the oil is supplied to the first compressor (oil supplied to the starved compressor, see paragraph 37).

    PNG
    media_image3.png
    406
    349
    media_image3.png
    Greyscale

However, Xu does not explicitly teach a first on-off valve, a second on-off valve, a third on-off valve, and that the second pipe supplies oil from the accumulator to the oil storage and is connected between a part of the discharge gas bypass/first pipe and the accumulator, where the part of discharge gas bypass/first pipe connects first on-off valve to the oil storage; and the second pipe connects to an upper end of the oil storage; and when oil in the compressor group has a concentration equal to or greater than a first value, first on-off valve, the second valve, the third valve are closed.
Ueno teaches a refrigeration cycle apparatus (see fig. 2) comprising: a refrigerant circuit (refrigerant circuit including pipes 20, 22, see figs. 1-3) formed by connecting a compressor group (compressors 10, see fig. 1) in which a plurality of compressors including a first compressor (compressor with motor M0 or M1 and switch 74 or 84) and the second compressor (compressor with motor M1 or M2 and switch 75 or 85) are connected in parallel (see figs. 1 and 4), a four-way valve (valve 15), a condenser (16), an expansion valve (17, 21), an evaporator (3), and an accumulator (24) via a refrigerant pipe (at least refrigerant pipe entering 24 and containing sensor 29, see fig. 1), the refrigerant pipe including a refrigerant pipe segment that extends from a discharge side of the compressor group to the four-way valve (pipe 13, see fig. 1); an oil storage (40) connected to the discharge side of the compressor group via a first on-off valve (via valve Vc and pipe 52, see fig. 2), connected to the accumulator (24) via a second valve (via valves 42, 44 and pipes 25, 41 and 43, see fig. 2), and connected to a suction side of the compressor group via a third on-off valve (via valves Va, Vb, see fig. 2), wherein the oil storage is connected to the discharge side of the compressor group by a discharge gas bypass/first pipe (via pipe 52, see fig. 2) that is provided with the first on-off valve (Vc on pipe 52, see fig. 2) and that branches from the refrigerant pipe segment and extends to the oil storage (pipe 52 branching form pipe 13 and entering 40 via valve Vc, see fig. 2). Also Ueno teaches a pipe (pipe 25) for connecting the accumulator (24) to the first compressor (10, see fig. 2), wherein the oil in the accumulator (24) is fed to the first compressor via the fourth pipe (via pipe 25, see fig. 2 and col. 4, lines 8-16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first on-off valve, and a third on-off valve between the compressor and the oil storage on the discharge side and the oil storage and the compressor on the suction side respectively as taught by Ueno on the discharge gas bypass/first pipe between the compressor and the oil storage on the discharge side and on the pipe connecting the oil storage and the compressor on the suction side respectively in the apparatus of Xu in order to control the flow of oil on the suction and discharge sides of the compressor via the oil storage while maintaining certain amount of pressure by operation of the first on-off valve (valve Vc, see col. 5, lines 18-33).
Ueno further teaches that when the oil in the compressor group has concentration lower than a first value (when oil level in the compressor case 10c is not more than the appropriate value, see col. 4, line 62-67), the first valve (Vc) is opened to allow oil to pass through pipe (52) to the oil tank (40) to be transferred to the compressor (see col. 5, lines 18-24 and lines 33-36); and when the oil in the compressor group has concentration equal to or greater than the first value (when oil level in the compressor case 10c is the appropriate value, see step 115, fig. 6 and col. 8, lines 51-55), the first valve (Vc), the second valve (42, 44) and the third valve (Va) are kept closed (valves Va and Vc closed in the termination operation after step 115 of fig. 4; see col. 9, lines 6-8; Also valve 44 prevents oil from flowing into the tank from the case 10c when an appropriate oil level has reached at compressor 10c, see col. 5, lines 3-5). Also Yoon teaches that when the concentration of oil in the first compressor is lower than a first value (this is a contingent limitation see MPEP 2111.04; Also oil level as detected by the oil sensor 154, see fig. 2 and col. 3, lines 46-54), the oil stored in the oil storage is supplied to the first compressor by opening the third valve (by increasing the valve opening at step S5, based on oil detection at step S2, see fig. 6 and col. 4, lines 37-40). In addition, the concentration of oil varying, decreasing or increasing in comparison to the first value and the control of opening and/or closing operations of the first, second and/or third valves with respect to the varying concentrations is a matter of the function and/or intended use of the refrigeration cycle apparatus (see MPEP 2111). The combination of Xu and Ueno are fully capable of opening or closing each of the first, second and/or third valves when the concentration of oil drops goes below or above the first value.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement and operation of the third valve in the system of Xu as modified by supplying the oil from the oil storage to the group of compressors in the system of Xu as modified when the concentration of oil in the compressor is lower than a first value as taught by Ueno and Yoon in order to allow direct transfer of oil with the refrigerant from the oil tank to the compressors to prevent oil depletion. It would also have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement and operation of the first, second and third valves in the system of Xu as modified by stopping the supply of oil by closing the three values when the concentration of oil in the compressor is above the first value as taught by Ueno and Yoon in order to prevent oil from accumulating in pipes and other locations where the operation of the compressor is affected due to lack of supply of oil to the compressor.
Xu also does not explicitly teach a second on-off valve on the second pipe that supplies oil from the accumulator to the oil storage and is connected between a part of the discharge gas bypass/first pipe and the accumulator, where the part of discharge gas bypass/first pipe connects first on-off valve to the oil storage; and the second pipe connects to an upper end of the oil storage.
However, Hinde teaches a refrigeration cycle apparatus (see figs. 1, 2, 5, and 6) comprising : a refrigerant circuit (refrigerant circuit including pipes 30, 31, 320, 590, see figs. 5-6) with at least one compressor (24), an accumulator (31) via a refrigerant pipe (refrigerant pipes entering and exiting 31, see figs. 5-6); an oil storage (510) connected to the compressor (see figs. 5-6) via a first on-off valve (via valve 570, see fig. 6), connected to the accumulator (31) via a second on-off valve (via valves 580, see fig. 6), and the second on-off valve is provided in a second pipe (at least pipe 582, see fig. 6) that supplies oil from the accumulator (31) to the oil storage (via valve 580 from 31 to 510, see fig. 6 and col. 11, line 60 – col. 12, line 7), and the second pipe is connected between the accumulator (31) and a part of the first pipe (at least 542) that connects the first on-off valve (570) to the oil storage (pipe 582 with valve 580 connected between the accumulator 31 and the first pipe 542 that connects first on-off valve 570 to oil storage 510, see fig. 6); and the second pipe (582) directly connects the accumulator (31) and an upper end of the oil storage (582 directly connects to the accumulator 31 and connects to an upper end of oil storage 510 via pipe 542, see figs. 5-6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second pipe with a second on-off valve as taught by Hinde between the accumulator and the part of the discharge gas bypass/first pipe that connects first on-off valve to the oil storage and where the second pipe, which is directly connected to the accumulator, would connect to an upper end of the oil storage by connecting with the first pipe in the apparatus of Xu as modified in order to direct the oil form the separator 31 in a controlled and desired manner to the oil reservoir 510 to extract the oil from the system and return sufficient amount of oil to the compressor while preventing oil starvation at the compressor (see col. 11, lines 1-4, Hinde).
Xu also does not explicitly teach that the fourth pipe connects a lower end of the accumulator and a lower end of the compressor group and the fourth pipe supplies oil from the accumulator to the second compressor.
However, Jeong teaches a pipe (at least 180) that connects a lower end of the accumulator (lower end of accumulator 145) and a lower end (lower ends of pipes 148, 149) of the compressor group (lower ends of 148, 149, of the compressors 110, 112, connected to accumulator 145 via 180 and 105, see fig. 2) and the fourth pipe supplies oil from the accumulator (145) to the second compressor (to compressor 110 via suction pipe 148, see fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a fourth pipe that connects a lower end of the accumulator and a lower end of the compressor group as taught by Jeong between the accumulator and the group of compressors in the system of Xu as modified in order to independently guide and regulate oil accumulated at the bottom of the accumulator to the common suction pipe of the compressors (see paragraph 70, Jeong). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fourth pipe to supply oil from the accumulator to the second compressor in the system of Xu as modified based on the teachings of Jeong in order to quickly and effectively replenish the supply of oil at the second compressor to prevent compressors farther from the accumulator from starving for oil due to the first compressors receiving predominant share of oil supply.
Xu also does not explicitly teach that when the oil is sufficient then first valve is kept closed and the second valve is opened and when the oil storage is not full of the oil, second and third valves are opened to allow oil in the accumulator to be fed to the oil storage.
However, Ishikawa teaches that when the oil storage is not full of the oil which is a part of the total oil circulating in the refrigerant circuit together with refrigerant (when the oil level checked by float valve is below a specified height, see paragraph 11), the second valve (16a, 16b) is kept open (see paragraph 23) and the oil in the accumulator is fed to the oil storage until the oil storage is full of oil (oil is supplied from the accumulator 6 to the oil regulators 8 until the specified height is reached, see paragraph 11). Igarashi teaches closing one of the first valve (closing valves 10 or 11) when the compressor is stopped (see col. 3, lines 44-49) and Moriwaki teaches opening the third valve (18a 18b) to allow oil flow during equalizing operation (see paragraph 70).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the first valves in the system of Ishikawa as modified by placing the first valves between the discharge side of the compressor and the oil tank as taught by Igarashi such that closure of the first valves would prevent direct transfer of liquid from the compressor to the oil tank in the modified system of Xu in order to replenish the oil within the oil storage tank by the stored amount of oil in the accumulator and in order to provide reliable lubricating to the compressor without shortage of oil (see col. 2, lines 6-11, and lines 29-32, Igarashi). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the third valve in the system of Xu as modified by placing the third valve between the suction side of the compressor and the oil tank as taught by Moriwaki such that closure of the third valve would prevent direct transfer of liquid from the oil tank to the compressor during the replenishing operation performed by supplying oil stored in the accumulator to the oil storage tank before allowing the compressors to perform oil equalizing operation (S1, see figs. 4-5) in the modified system of Xu in order to reduce oil equalization time and prevent shortage of oil in one compressor in comparison to another compressor of the parallel compressor arrangement to make the system efficient and reliable (see paragraphs 14-15, Moriwaki).
In regards to claim 25, Xu teaches that the refrigeration cycle apparatus (see fig. 4, abstract; and paragraph 38) further comprises a third pipe (see above annotated fig. 4) for connecting the oil storage to the compressor group (via third pipe and suction pipe 2, see above annotated fig. 4), the first pipe is connected to an upper end of the oil storage (connection of first pipe at OS 9, see above annotated fig. 4), and the third pipe is connected to a lower end of the oil storage (connection of third pipe at OS 9, see above annotated fig. 4).
However, Xu does not explicitly teach that the third on-off valve is on the third pipe and the second pipe is connected at an upper end of the oil storage.
Ueno teaches that the third on-off valve (via valves Va, Vb, see fig. 2) in provided on the third pipe (valves Va, Vb on pipes 45, see fig. 2), wherein the third pipe is connected to a lower end of the oil storage (connection of pipe 45 at oil storage 40, see fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the third on-off valve of the third pipe as taught by Ueno on the third pipe between the oil storage and the compressor in the apparatus of Xu as modified in order to accurately control and manage the level of oil within the compressor.
Xu also does not explicitly teach that the second pipe is connected at an upper end of the oil storage.
However, Hinde teaches that the second pipe is connected at an upper end of the oil storage (pipe 542 connected to upper end of oil storage 510, see fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection of the second pipe at the upper end of the oil storage in the apparatus of Xu as modified based on the same teaching of Hinde in order to allow unrestricted transmission of the oil accumulated at the bottom of the accumulator to the oil storage and to supply all of the extracted oil from the system to the oil storage for the compressor to keep sufficient supply of oil ready for use at the compressor.
In regards to claim 26, Xu teaches that the third pipe includes a main pipe (pipe 2, see fig. 4) which is connected to the oil storage (see fig. 4), a first branch pipe which is branched from the main pipe and connected to the first compressor (see below annotated fig. 4), and a second branch pipe which is branched from the main pipe and connected to a second compressor (see below annotated fig. 4).

    PNG
    media_image2.png
    406
    349
    media_image2.png
    Greyscale

In regards to claim 27, Xu teaches that the third pipe includes a main pipe (pipe 2, see fig. 4) which is connected to the oil storage (see fig. 4), a first branch pipe which is branched from the main pipe and connected to the first compressor (see below annotated fig. 4), and a second branch pipe which is branched from the main pipe and connected to a second compressor (see below annotated fig. 4).

    PNG
    media_image2.png
    406
    349
    media_image2.png
    Greyscale

However, Xu does not explicitly teach two valves on two branches connected to the compressors.
Igarashi teaches two on-off valves (12, 13) on two branches of pipes from a main branch (see below annotated fig. 2), where the two branches are connected to two parallel compressors and supply oil to the compressors (see below annotated fig. 2 and col. 4, lines 10-14). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of third pipe and the third valve in the system of Xu as modified by providing at least two on-off third valves on the first and second branch pipes connected to the compressors in the apparatus of Xu as modified based on the teaching of providing two valves on two branches of pipes connected to the parallel compressors as taught by Igarashi in order to prevent liquid remaining in the piping from accumulating in the suction openings of each compressor independent of each other (see col. 3, lines 44-60, Igarashi).

    PNG
    media_image4.png
    371
    497
    media_image4.png
    Greyscale

In regards to claim 28, Xu as modified teaches the limitations of claim 9 except that when the oil is sufficient then first valve is closed and the second valve is opened and rebalancing of oil within second compressor with respect to the first compressors, by closing all the valves.
However, Ishikawa teaches that when a first oil level of the oil in the first compressor (3a) which is a part of the total oil circulating in the refrigerant circuit together with refrigerant is higher than a second oil level of the oil in the second compressor (3b) which is a part of the total oil circulating in the refrigerant circuit together with refrigerant (uneven distribution of oil in the outdoor unit between compressors 3a and 3b, see paragraph 17), oil in the accumulator (6a) and the oil in the first compressor (3a) to be fed to the second compressor (3b) until the first oil level is the same as the second oil level (until the oil is evenly distributed among the compressors of the outdoor unit, see paragraph 17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement oil flow between the compressors in the system of Xu as modified by providing even distribution of oil among compressors as taught by Ishikawa in order to protect the compressors from being oil-starved (paragraph 16, Xu).
Xu also does not explicitly teach closing first, second and third on-off valves during oil equalizing operation.
However, Igarashi teaches closing one of the first valve (closing valves 10 or 11) when the compressor is stopped (see col. 3, lines 44-49) and closing the second valve (valve 9) during operation of a single compressor which receives return fluid from the accumulator (6, see fig. 2 and col. 5, lines 30-44). Moriwaki teaches closing third valve (18a 18b) is closed during equalizing operation (during S1, 16a is open and 18a, 18b are closed, see figs. 4 and 5 and paragraph 72).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of first and second valves in the system of Xu as modified by placing the first and second valves between the discharge side of the compressor and the oil tank and between the oil tank and the accumulator respectively as taught by Igarashi such that closure of the first and second valves would prevent direct transfer of liquid from the compressor to the oil tank and to the accumulator respectively in the modified system of Xu in order to protect the valves and compressors from being damaged (see abstract; col. 1, line 66 – col. 2, line 2, Igarashi) and in order to provide reliable lubricating to the compressor without shortage of oil (see col. 2, lines 6-11, and lines 29-32, Igarashi). It would have also been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the arrangement of third valve in the system of Xu as modified by placing the third valve between the suction side of the compressor and the oil tank as taught by Moriwaki such that closure of the third valve would prevent direct transfer of liquid from the oil tank to the compressor while allowing the compressors to perform oil equalizing via another valve (16a) during equalizing operation (S1, see figs. 4-5) by supplying oil from one compressor (3a) to another compressor (2a, see fig. 5) in the modified system of Xu in order to reduce oil equalization time and prevent shortage of oil in one compressor in comparison to another compressor of the parallel compressor arrangement to make the system efficient and reliable (see paragraphs 14-15, Moriwaki).
In regards to claim 31, Xu teaches that the oil storage (OS 9) connects the third pipe on one side (see below annotated fig. 4); however, Xu does not explicitly teach that the oil storage connects the second pipe on the other side of the oil storage, and the second and third pipe are connected by oil storage and third valve storage.

    PNG
    media_image2.png
    406
    349
    media_image2.png
    Greyscale

However, Ueno teaches a second pipe (52), oil storage (40), third on-off valve (Va, Vb) and third pipe (45, 25) and that the second and third pipe are connected by oil storage and third valve and the second pipe connects on the top side of the oil storage (fig. 2). Also Hinde teaches that the second pipe is connected at an upper end of the oil storage (pipe 542 connected to upper end of oil storage 510, see fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection of the second pipe at the upper end of the oil storage in the apparatus of Xu as modified based on the same teaching of Ueno and Hinde in order to allow unrestricted transmission of the oil accumulated at the bottom of the accumulator to the oil storage and to supply all of the extracted oil from the system to the oil storage for the compressor to keep sufficient supply of oil ready for use at the compressor. Therefore, the oil storage would be in an intervening position between the second and the third pipes where the second and the third pipes do not directly connect.
Response to Arguments
Applicant's arguments filed in pages 5-6 of the Remarks have been fully considered but they are not persuasive. In response to applicant's argument, "during normal operation, first through third on-off valves are assumed to be closed, which cannot be achieved in the system of Xu because it would be impossible to separate the oil from the high-pressure refrigerant gas at the oil separator (OS 9) of Xu;" the examiner maintains the rejection of claims 12 and 22 and points out that applicant has not claimed any normal operation of the air conditioner. The closed positions of the first through third valves when the compressor oil is above the first level implies the lack starvation of the compressor group, which is accommodated in the teachings of Xu by allowing distribution of oil to the starving compressor(s) (see paragraph 37-39). Since applicant has not claimed complete operation of the refrigeration cycle even when the valves first through third are closed, Xu is not obligated to teach unclaimed limitations. In response to applicant’s arguments, the examiner also points out that the conditional and operational limitations related to the compressor and valves are at best treated as functional limitations and the combination of Xu in view of Ueno and Yoon and others teaches all of the functional limitations and the combination is capable of forming the claimed functions of compressor, oil storage and first through third valves (see above rejection of claims 12 and 22). In response to applicant's arguments unclaimed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERAJ A SHAIKH/Examiner, Art Unit 3763              

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763